DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 

Response to Amendment
Amendment filed 10/21/2021 has been entered and fully considered. Claims 1-20 are pending. Claims 1, 3-6, 9, 12, 13, 15, 16-18 and 20 are amended. No new matter is added. 

Applicant argues that amending the claims to recite that an “amount of aerosol generated by the atomizer continuously rises”, the 112 rejections and art are overcome.
Examiner agrees that such an amendment overcomes the 112 rejections. 
 Applicant argues the CHOI does not generate an output conditioned on the amount of aerosol capable of being supplied from the atomizer exceeding a predetermined threshold value. 
This limitation was not previously presented and will be addressed in this Official Correspondence. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 13 and 20 require intermittently supplying voltage at a first time so that an amount of aerosol generated by the atomizer continually rises, and doing the same at a third time. 
As seen in instant figure 4, the first duration (e.g., first time) includes a supply of power. While the supply of power is intermittent over the entire duration of the usage of the device, the power is not intermittent in the individual durations, per se. Specifically, the power does not appear to be intermittent in the first and third times. The instant specification does not appear to 
Claims 2-12 and 14-19 are rejected for depending from a rejected parent claim. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
________________________________________________________________
Claims 1-3, 5, 13-15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US 2014/0334804) in view of MAHARAJH et al. (US 2006/0047368)
With respect to claims 1 and 13, CHOI discloses an atomizer configured to atomize an aerosol source (Paragraphs [0050], [0052], [0053]) which includes a conductive (implicitly an electrically resistive) heating element (Paragraph [0060], [0017], [0011]). The device further comprises a battery for supplying power to the atomizer (Paragraph [0037]) and a pressing (e.g., push) button, 75, (Paragraphs [0071], [0075], [0077], [0078], [0013] and [0022]). The device further comprises circuitry in the form of a controller, 100 (Paragraph [0049]) a power switch and atomizing switch, 72, (Paragraphs [0076]-[0078]) (the atomizing switch can alternately be the switching device of CHOI in paragraph [0089]). 
CHOI discloses that the user interface displays the voltage applied to the heater and resistance of the heater and a warning sign based on the remaining power or temperature of the heating element (Paragraph [0081], [0093]) (e.g., configured to output a notification to a user). 
Since the controller only has power once the button is pressed, the control device is configured to output that power has started being supplied (e.g., voltage and resistance of the heater) implicitly after it has been determined that the input of the button has been received (e.g., by having the power turned on by said button). 
CHOI further discloses that the controller is configured to determine if an input (implicitly by simply being on) has been received at the button (Paragraphs [0076] and [0077]) and when said input is received, the controller initiates operation of heating a heater  which is functioned to cause the atomizer to generate aerosol(Paragraph [0076]). The heater is powered by pulse interval or width controlled power to the heater (Paragraphs [0089]-[0093]; Figures 5-8). 
As seen in figure 8, the power is supplied for a time (e.g., S1_t1) at a first time, and after said first amount of time has passed the pulse is stopped (e.g., S2-t0) (Paragraph [0107]-[0112]) and the process is repeated a number of times (e.g., second, third, fourth, ect. amount of time have said first time). 
[AltContent: connector][AltContent: ][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (First time passed)][AltContent: textbox (Fourth time occurs sometime along this arrow)][AltContent: textbox (Third time)][AltContent: textbox (Second time)][AltContent: textbox (First time)]
    PNG
    media_image1.png
    254
    391
    media_image1.png
    Greyscale







CHOI discloses that the user interface displays the voltage applied to the heater and resistance of the heater and a warning sign based on the remaining power or temperature of the heating element (Paragraph [0081], [0093]). The voltage is intermittently supplied (Paragraphs [0089]-[0093] and [0103]) while continuously pressing the button (Paragraphs [0103]-[0105])
Since the controller only has power once the button is pressed, the control device is configured to output that power has started being supplied (e.g., voltage and resistance of the heater) implicitly after it has been determined that the input of the button has been received (e.g., by having the power turned on by said button). CHOI discloses that the various notifications can be displayed one-by-one (Paragraph [0087]). Thus, the circuitry is implicitly configured output a first notification (e.g., voltage, resistance, etc.) after restarting and to cease outputting the first notification before the operation to generate aerosol is completed merely by toggling to a different display before the ending of a user’s puff. 
The courts have generally held that an apparatus claim covers what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus teaches all of the structural limitations of the claim. See, MPEP 2114, II. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) . 
In the instant case, the operation of the user interface to output a notification is a manner in which the device is used and does not impart patentability to the claims. As noted above, the device of CHOI is capable of performing the claimed function. 
CHOI does not explicitly disclose that the amount of aerosol generated by the atomizer continually rises when the voltage is supplied. MAHARAJH et al. discloses that the vapor generator can be operated efficiently by volatilizing the liquid at a rate of 1.5 mg/sec (Paragraphs [0052], [0053]). 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to heat the heater of CHOI to generate a volatizing rate of 1.5 mg/sec, as taught by MAHARAJH et al. so that the vaporizer is operated efficiently. 
Given that the rate is disclosed as a single rate, the amount of aerosol generated implicitly continuously rises when the heating of the liquid is activated by supplying the voltage of CHOI to the heater.   
With respect to claims 2 and 14, CHOI discloses that the various notifications can be displayed one-by-one (Paragraph [0087]). Thus, the circuitry is configured to control the output device to display a second notification after the button is pressed but before the user puffs so that additional information can be viewed, such as the remaining charge on the battery. 
With respect to claims 3 and 15,  
As seen in figure 8, the pulse is supplied for a time (e.g., S2_t1) at a first time, and after said first amount of time has passed the pulse is stopped (e.g., S2-t2) (Paragraph [0091]-[0093]) and the process is repeated a number of times (e.g., second, third, fourth, ect. amount of time have said first time). 
Thus, the circuitry is capable of stop the power after a third amount of time has lapsed since the first time. 
[AltContent: textbox (After third time has passed, the circuitry is capable of stopping power)][AltContent: connector][AltContent: connector][AltContent: ][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (First time passed)][AltContent: textbox (Fourth time occurs sometime along this arrow)][AltContent: textbox (Third time)][AltContent: textbox (Second time)][AltContent: textbox (First time)]
    PNG
    media_image1.png
    254
    391
    media_image1.png
    Greyscale




With respect to claims 5 and 17, As seen in figures 6-8 of CHOI, the pulse is supplied for a time (e.g., S2_t1) at a first time, and after said first amount of time has passed the pulse is stopped (e.g., S2-t2) (Paragraph [0091]-[0093]) and the process is repeated a number of times (e.g., second, third, fourth, ect. amount of time have said first time). 
Thus, the circuitry is capable of supplying power and aerosol doesn’t fall below a lower limit (e.g., zero)
With respect to claim 20, CHOI discloses an atomizer configured to atomize an aerosol source (Paragraphs [0050], [0052], [0053]) which includes a conductive (implicitly an 
CHOI discloses a display unit, 90, (Paragraph [0049]), such as a light emitting device (equivalent to the LED for 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph purposes) for output a notification to a user (Paragraph [0081]). 
CHOI further discloses that the controller is configured to determine if an input (implicitly by simply being on) has been received at the button (Paragraphs [0076] and [0077]) and when said input is received, the controller initiates operation of heating a heater  which is functioned to cause the atomizer to generate aerosol(Paragraph [0076]). The heater is powered by pulse interval or width controlled power to the heater (Paragraphs [0089]-[0093]; Figures 5-8). 
As seen in figure 8, the pulse is supplied for a time (e.g., S2_t1) at a first time, and after said first amount of time has passed the pulse is stopped (e.g., S2-t2) (Paragraph [0091]-[0093]) and the process is repeated a number of times (e.g., second, third, fourth, ect. amount of time have said first time). 
Thus, the circuitry is capable of stop the power after a third amount of time has lapsed since the first time. 
[AltContent: textbox (After third time has passed, the circuitry is capable of stopping power)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First time passed)][AltContent: textbox (Fourth time occurs sometime along this arrow)][AltContent: textbox (Third time)][AltContent: textbox (Second time)][AltContent: textbox (First time)]
    PNG
    media_image1.png
    254
    391
    media_image1.png
    Greyscale



CHOI does not explicitly disclose that a predetermined condition must also be satisfied and that the first notification is output once the power is restarted and the predetermined condition is met. As seen in figures 6-8, the pulse is supplied for a time (e.g., S2_t1) at a first time, and after said first amount of time has passed the pulse is stopped (e.g., S2-t2) (Paragraph [0091]-[0093]) and the process is repeated a number of times (e.g., second, third, fourth, ect. amount of times after said first time). The power is restarted after the pulse has stopped (e.g., after S2_t2, which represents a third time after the off time has passed since the first time). The predetermined conditioned is the power identified by the controller from the button being pressed. 
CHOI discloses that the output device displays the voltage applied to the heater and resistance of the heater and a warning sign based on the remaining power or temperature of the heating element (Paragraph [0081], [0093])
CHOI discloses that the various notifications can be displayed one-by-one (Paragraph [0087]). Thus, the circuitry is implicitly configured output a first notification (e.g., voltage, resistance, etc.) after restarting and to cease outputting the first notification before the operation to generate aerosol is completed merely by toggling to a different display before the ending of a user’s puff. 
CHOI does not explicitly disclose that the amount of aerosol generated by the atomizer continually rises when the voltage is supplied. MAHARAJH et al. discloses that the vapor generator can be operated efficiently by volatilizing the liquid at a rate of 1.5 mg/sec (Paragraphs [0052], [0053]). 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to heat the heater of CHOI to generate a volatizing rate of 1.5 mg/sec, as taught by MAHARAJH et al. so that the vaporizer is operated efficiently. 
Given that the rate is disclosed as a single rate, the amount of aerosol generated implicitly continuously rises when the heating of the liquid is activated by supplying the voltage of CHOI to the heater.   
CHOI discloses that the various notifications can be displayed one-by-one (Paragraph [0087]). Thus, the circuitry is implicitly configured to cease outputting the first notification before the operation to generate aerosol is completed merely by toggling to a different display before the ending of a user’s puff. 
While CHOI does not explicitly disclose a method of actively performing the above mentioned functions of the device. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to:
actively use the controller to determine if the input has been received by the button so that the device can generate aerosol, and:
once the input is received, outputting various forms of information on the user interface, such as voltage, temperature, number of puffs remaining, etc., and actively starting the pulse width/interval controlled power from the battery to the heater in the atomizer;
outputting a second notification by toggling through the menu to observe the various forms of information provided by the device, and then finding the menu that shows the amount the desired information. 

One of ordinary skill in the art would appreciate performing the active steps noted above with the device of CHOI so that the device can be turned on, used and determine if the device needs to be refilled or recharged. . 
Moreover, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to actively toggle between the 
CHOI further discloses the application of power and then the stopping of powder after a first amount of time has lapsed since the first time (Figures 6-8) and then restarting the power output after a second amount of time has lapsed from the first time (Figured 6-8). 


_____________________________________________________________________
Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US 2014/0334804) in view of MAHARAJH et al. (US 2006/0047368) as applied to claims 1-3, 5, 13-15, 17 and 20 above, and further in view of PELEG et al. (US 2013/0284192).
With respect to claims 4 and 16, modified CHOI further discloses that the controller is configured to determine if an input (implicitly by simply being on) has been received at the button (CHOI; Paragraphs [0076] and [0077]) and when said input is received, the controller initiates operation of heating a heater (CHOI; Paragraph [0076]). The heater is powered by pulse interval or width controlled power to the heater (CHOI; Paragraphs [0089]-[0093]; Figures 5-8). 
As seen in figures 6-8 of CHOI, the pulse is supplied for a time (e.g., S2_t1) at a first time, and after said first amount of time has passed the pulse is stopped (e.g., S2-t2) (Paragraph [0091]-[0093]) and the process is repeated a number of times (e.g., second, third, fourth, ect. amount of time have said first time). 
Thus, the circuitry is capable of stop the power after a third amount of time has lapsed since the first time. 
Modified CHOI does not explicitly disclose that the controller is configured to stop supply also after a predetermined number of puffing actions have taken place. PELEG et al. discloses that the controller may disable the powder supplied when an allowed number of puffs has been reached (Paragraph [0075]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to stop the supply of power of modified CHOI also as a response to the number of puffs taken, as taught by PELEG et al. so that the user is unable to over-smoke from the device. 


__________________________________________________________________
Claim 7-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US 2014/0334804) in view of MAHARAJH et al. (US 2006/0047368) as applied to claims 1-3, 5, 13-15, 17 and 20 above, and further in view of KIECKBUSH et al. (US 2014/0299137).
With respect to claims 7 and 19, modified CHOI does not explicitly discloses that the circuitry is configured to output a second signal in the case that the input has been received at the button and the aerosol is capable of being supplied. 
KIECKBUSH et al. discloses that the display could indicate the level of solution in the reservoir (Paragraph [0038]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the display of CHOI with the ability to indicate the level of aerosol source, as taught by KIECKBUSH et al., so that the user can determine if the device is capable of providing aerosol. 
Moreover, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the level of aerosol source prior to the 
With respect to claim 8, CHOI discloses that the various notifications can be displayed one-by-one (e.g., non-continuously) (Paragraph [0087]). Thus, the first and second notifications are configured to be displayed non-continuously.
With respect to claim 9, CHOI discloses that the various notifications can be displayed one-by-one (e.g., non-continuously) (Paragraph [0087]). Thus, the circuitry is implicitly configured to display a third notification on the display between toggling between first and second notifications after the first time has passed so that the user can see the various forms of information related to the status of the device. 
As seen in figure 8, the pulse is supplied for a time (e.g., S2_t1) at a first time, and after said first amount of time has passed the pulse is stopped (e.g., S2-t2) (Paragraph [0091]-[0093]) and the process is repeated a number of times (e.g., second, third, fourth, ect. amount of time have said first time). 
Thus, the circuitry is capable of stop the power after a third amount of time has lapsed since the first time. 
[AltContent: textbox (After third time has passed, the circuitry is capable of stopping power)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First time passed)][AltContent: textbox (Fourth time occurs sometime along this arrow)][AltContent: textbox (Third time)][AltContent: textbox (Second time)][AltContent: textbox (First time)]
    PNG
    media_image1.png
    254
    391
    media_image1.png
    Greyscale



CHOI discloses that the output device displays the voltage applied to the heater and resistance of the heater and a warning sign based on the remaining power or temperature of the heating element (Paragraph [0081], [0093]). 
[AltContent: ]As seen in figures 6-8, the pulse is supplied for a time (e.g., S2_t1) at a first time, and after said first amount of time has passed the pulse is stopped (e.g., S2-t2) (Paragraph [0091]-[0093]) and the process is repeated a number of times (e.g., second, third, fourth, ect. amount of time have said first time). 
[AltContent: textbox (3rd time when shown remaining puffs)]


    PNG
    media_image2.png
    260
    410
    media_image2.png
    Greyscale
[AltContent: textbox (Power supplied at first time)][AltContent: textbox (Restart of power)][AltContent: arrow][AltContent: textbox (2nd amount of time )][AltContent: ][AltContent: textbox (Power supplied over first amount of time)][AltContent: ][AltContent: arrow]




CHOI discloses that the output device is configured to display remaining power and number of inhales (Paragraph [0081] and [0087]) Thus, the controller is configured to display a third notification (e.g., remaining puffs) at a third amount of time (e.g., a cumulative amount of time since the first time). 

Since the controller only has power once the button is pressed, the control device is configured to output that power has started being supplied (e.g., voltage and resistance of the heater) implicitly after it has been determined that the input of the button has been received (e.g., by having the power turned on by said button). 
Moreover, when the power is supplied, amount of aerosol continuously rises, as taught by MAHARAJH et al. Thus, the controller is capable of displaying a third notification during the rise in temperature and stop displaying said third notification before the power stops. 
With respect to claim 10, CHOI discloses that the various notifications can be displayed one-by-one (e.g., non-continuously) (Paragraph [0087]).
With respect to claim 11, CHOI discloses that the display is an organic light emitting display (Paragraph [0049]). Thus, the notifications are capable of being the same type of notification (e.g., illuminated notifications). 




Claim 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US 2014/0334804) in view of LIU (US 2015/0313284)as applied to claims 1-3, 5, 13-15, 17 and 20 above, and further in view of FLICK (US 2014/0299141).
With respect to claim 12, modified CHOI does not explicitly disclose that the circuitry is configured to control the heater so that the temperature thereof does not increase due to puffing. FLICK discloses that the temperature profile of the heater is regulated in a stage of heating so that the temperature thereof is held constant during the puff (Paragraphs [0067], [0069]; Figure 2 and 3). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to program the controller of modified CHOI to control the temperature of the heater to be constant during puffing as taught by FLICK so that the amount and density of the aerosol generated can be controlled. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745